Citation Nr: 1127251	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-06 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from March 2003 to September 2004, with an additional three months of prior active service.  The Veteran also had an extensive period of Reserve duty.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  The claims folder is currently under the jurisdiction of the Montgomery, Alabama, RO.

In June 2009, the Board remanded the case for the Veteran to be scheduled for a requested Travel Board hearing.  In a written statement received in August 2009, the Veteran withdrew his request for such hearing.  In a September 2009 decision, the Board, in pertinent part, remanded the issue of entitlement to service connection for hypertension for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the previous remand, the Veteran contends that he has hypertension that was aggravated by his period of active service.  An October 1998 medical record from the Veteran's National Guard records shows that he was on blood pressure medication at that time.  In February 2003, just prior to his entrance on active duty, the Veteran reported that his high blood pressure was under control with medication.  There is no copy of an examination conducted upon entry to active duty in March 2003.  Following his separation from service, a VA examination in September 2004 noted hypertension, not well controlled.

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Board's previous remand instructed the RO/AMC to provide the Veteran with a VA examination with a file review and an opinion as to the whether the Veteran's hypertension was aggravated in service.  

Unfortunately, the examination report provided by the VA examiner in October 2009 did not contain sufficient rationale for its conclusion that it is "at least as likely as not that the Veteran's hypertension occurred while active duty."  Specifically, this conclusion appears to be at odds with the examiner's determination that the Veteran's hypertension clearly and unmistakably preexisted his period of active service from 2003 to 2004, and that the pre-existing hypertension was clearly and unmistakably not aggravated during that period of active service.  Additionally, the examiner, who indicated that she did not review the claims folder, cites a diagnosis of hypertension "in his physical examination in 1984" as a basis for her conclusion regarding the onset of the Veteran's hypertension; however, the Board has been unable to identify the examination referred to by the examiner or the significance of an examination of that date to the question posed.  Thus the examiner must be requested to provide an addendum to her report providing a more complete rationale for her conclusion.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is responsible for entering the final decision on behalf of the Secretary in claims for entitlement to veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, remand instructions to the RO in an appealed case are neither optional nor discretionary.  See e.g. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the VA nurse practitioner who conducted the October 2009 examination of the Veteran.  She should be requested to prepare an addendum to her examination report providing a complete rationale for the conclusion that it is "at least as likely as not that the Veteran's hypertension occurred while active duty."  The addendum report should reflect review of the claims folder and include a thorough discussion of the medical record.  The examiner should again address the following questions and provide a rationale for her answers:

(i) does the evidence of record clearly and unmistakably show that the Veteran had hypertension that existed prior to his period of active service from March 2003 to September 2004?

(ii) if the answer is yes, does the evidence clearly and unmistakably show that the preexisting hypertension was not aggravated by service or that any increase in disability was due to the natural progression of the condition?

Please identify any such evidence with specificity.

(iii) if the answer to either (i) or (ii) is no, is it at least as likely as not that the hypertension had its onset in service? 

If that examiner is unavailable, the Veteran should be scheduled for an appropriate examination to obtain the requested opinion.

2.  Following the above, the RO should readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


